--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Copy


 
TERMINATION AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of the 6th day of October, 2008 by
and between Suh Kim (the “Employee”), a resident of the Province of Ontario, and
OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws of
the State of Delaware, and having its executive offices at 2600 Skymark Avenue,
Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into an employment agreement
dated as of March 12, 2007, pursuant to which the Employee has been serving the
Employer as its General Counsel (the “Employment Agreement”);
 
AND WHEREAS, capitalized terms used in this Agreement, but not otherwise
defined, shall have the respective meanings attributed to such terms in the
Employment Agreement;
 
AND WHEREAS, the Employee and the Employer mutually have agreed that the
services of the Employee will no longer be required after the Termination Date
(defined below) and, accordingly, have agreed to the termination of the
Employee’s employment with the Employer, pursuant to Section 9.1.2 of the
Employment Agreement, effective at the close of business on the Termination Date
(defined below);
 
AND WHEREAS, the Employee and the Employer hereby further acknowledge and agree
that, pursuant to Section 10 of the Employment Agreement, when the Employee’s
employment under the Employment Agreement has been terminated by the Employer
for any reason other than Just Cause pursuant to Section 9.1.2 of the Employment
Agreement, the Employee is entitled to receive from the Employer, in addition to
accrued but unpaid salary, if any, a lump sum payment equal to 12 months of her
Basic Salary and 2.5% of her Basic Salary in respect of her entitlement to
Benefits, less any amounts payable to the Employee in lieu of notice where a
Stop Work Notice has been given pursuant to Section 9.2 of the Employment
Agreement and any amounts owing by the Employee to the Employer for any reason
(the “Severance Amount”);
 
AND WHEREAS, the Employee has not been given a Stop Work Notice pursuant to
Section 9.2 of the Employment Agreement;
 
AND WHEREAS, the Employer owes severance pay to each of the former members, and
the other soon-to-be former member, of the senior management team of the
Employer, being Nozait Chaudry-Rao, John Cornish, David C. Eldridge, Julie A.
Fotheringham, Stephen J. Kilmer, Stephen B. Parks, Thomas P. Reeves, Elias
Vamvakas and Stephen H. Westing, and, notwithstanding William G. Dumencu’s
continuing employment with the Employer, voluntarily has agreed to pay him the
amount that would be owing to him pursuant to his employment agreement if his
employment were terminated without cause (all such individuals, collectively,
the “Affected Individuals”);

 

--------------------------------------------------------------------------------

 
 
AND WHEREAS, the Employee has agreed that the Severance Amount may be paid to
her (i) as to 50%, in cash, and (ii) as to 50%, by the grant of stock options
under the Employer’s 2002 Stock Option Plan, as amended (the “Stock Option
Plan”), in a number to be calculated in accordance with the methodology therefor
described in the Proxy Statement for the Employer’s Annual and Special Meeting
of Stockholders held on September 30, 2008 (the “Proxy Statement”);
 
AND WHEREAS, the Employer will effect a recapitalization in which the issued and
outstanding shares of its common stock will be reverse split in a ratio of 1:25
(the “Reverse Stock Split”);
 
AND WHEREAS, the Employment Agreement is further amended by this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement (the receipt and sufficiency of which are hereby acknowledged
by the parties hereto), the parties hereto agree as follows:
 
1.
TERMINATION

 
1.1           The Employee and the Employer hereby agree that the Employee’s
employment with the Employer shall be terminated pursuant to Section 9.1.2 of
the Employment Agreement, effective at the close of business on November 28,
2008 or such other date as may be agreed mutually by the Employee and the
Employer (the “Termination Date”).  The Employer shall pay the Employee, on the
next regularly scheduled payday following the Termination Date, all accrued (to
and including the Termination Date) but unpaid salary.  For greater certainty,
the Employee hereby waives the requirement, under Section 9.1.2 of the
Employment Agreement, to provide 12 months’ prior written notice to the Employee
of the Employer’s intention to terminate her employment with the Employer.
 
2.
SEVERANCE

 
2.1           Concurrently with the discharge by the Employer of the severance
obligations owing to the Affected Individuals, the Employer shall pay the
Severance Amount to the Employee (i) as to 50%, in cash, and (ii) as to 50%, by
the grant of stock options under the Stock Option Plan, in a number calculated
in accordance with the methodology therefor described in the Proxy Statement
(the “Severance Stock Options”), provided that the Severance Stock Options shall
be exercisable immediately upon grant, have a term expiring on the tenth
anniversary of the date of grant and have an exercise price determined and set
in accordance with the policy of the Employer’s board of directors with respect
to the granting of stock options and provided, further, that the number of the
Severance Stock Options and the exercise price thereof shall be adjusted
appropriately following the Reverse Stock Split, in accordance with the
provisions of the Stock Option Plan.  The cash component of the Severance Amount
shall be paid, net of all applicable deductions and withholdings.
 
2.2           Immediately upon the payment by the Employer, to the Employee, of
the Severance Amount in accordance with Section 2.1 of this Agreement, Sections
9, 10 and 11 of the Employment Agreement shall be deleted in their entirety and
the Employee shall have no right or entitlement to any further contractual
severance.

 
2

--------------------------------------------------------------------------------

 
 
3.
RETURN OF PROPERTY

 
3.1           The Employee hereby agrees that, on or prior to the Termination
Date, she will certify, in writing, that she has returned to the Employer, and
she will have returned to the Employer, all property of the Employer in the
Employee’s possession, including, without limitation, all keys, business cards,
computer hardware, including, without limitation, Blackberry units, printers,
mice and other hardware accessories, and computer software.  The Employee hereby
further agrees that, on or prior to the Termination Date, she will certify, in
writing, that she has returned to the Employer or destroyed, and she will have
returned to the Employer or destroyed, all tangible material embodying
Confidential Information in any form whatsoever, including, without limitation,
all paper copy copies, summaries and excerpts of Confidential Information and
all electronic media or records containing or derived from Confidential
Information.
 
4.
RELEASE AND TERMINATION

 
4.1           The Employee hereby agrees, on behalf of herself and her
administrators, heirs, assigns and anyone claiming through her, to release
completely and forever discharge the Employer and its affiliates and
subsidiaries, and their respective officers, directors, shareholders, agents,
servants, representatives, underwriters, successors, heirs and assigns, from any
and all claims, demands, obligations and causes of action, of any nature
whatsoever, whether known or unknown, which the Employee has, on the date
hereof, as a result of the Employee’s employment with the Employer or the
termination thereof hereunder, including, without limitation, any claim relating
to the Employment Agreement or the termination thereof hereunder or any claim
relating to any violation of any Canadian federal or provincial statute or
regulation, any claim for wrongful discharge or breach of contract or any claim
relating to Canadian federal or provincial laws (including, without limitation,
the Employment Standards Act (Ontario) and the Ontario Human Rights Code),
provided, however, that such release and discharge shall be effective only upon
the payment in full by the Employer of the Severance Amount pursuant to Article
2 of this Agreement.  Notwithstanding the foregoing, nothing herein shall be
construed as depriving the Employee of (i) any indemnification rights to which
she is entitled under the Amended and Restated By-laws of the Employer or under
the Indemnification Agreement, dated as of the date hereof, between the Employer
and the Employee or (ii) any protection to which she may be entitled, on, prior
to or after the Termination Date, under the Employer’s directors’ and officers’
liability insurance policy from time to time.
 
4.2           Section 13 of the Employment Agreement (Non-Competition) is hereby
amended by replacing, in the first paragraph thereof, the words “which is the
same as, or substantially similar to, or which competes with or would compete
with, the business carried on by the Corporation or any of its Subsidiaries
during the Employment Period or at the end thereof.” with the words “(i) the
Corporation’s RHEO business and/or (ii) the business of OcuSense, Inc., as each
of them was carried on during the Employment Period.”.

 
3

--------------------------------------------------------------------------------

 
 
4.3           At the close of business on the Termination Date, the Employment
Agreement shall be terminated and rendered null and void, save and except for
those provisions thereof that are expressly stated to survive the termination
thereof, including, without limitation, Section 13 (Non-Competition), as amended
by Section 4.2 of this Agreement, and Sections 14 (No Solicitation of Customers
or Patients), 15 (No Solicitation of Employees), 16 (Confidentiality) and 17
(Remedies).  The Employee hereby agrees to abide by such provisions, including,
for greater certainty, Section 13 of the Employment Agreement (Non-Competition),
as amended by Section 4.2 of this Agreement.
 
5.
FUTURE EMPLOYMENT

 
5.1           The mitigation by the Employee of any damages or losses arising
from the contemplated termination hereunder of her employment with the Employer
and the contemplated termination of the Employment Agreement hereunder
(including, without limitation, by obtaining other employment) shall not, in any
way, derogate from, or otherwise affect, the Employee’s rights or the Employer’s
obligations under this Agreement.  For greater certainty, and without derogating
from the generality of the foregoing statement, no amount to be paid by the
Employer under this Agreement shall be reduced, or made refundable to the
Employer, by any compensation earned by the Employee as a result of employment
by another employer or otherwise after the Termination Date.
 
6.
THIRD PARTY COMMUNICATIONS

 
6.1           In consideration of the mutual promises and covenants contained
herein, each of the parties hereto hereby agrees that she and it will not make
any statements to, or initiate or participate in any discussions with, any other
person, including, without limitation, the Employer’s customers, which are
derogatory, disparaging or injurious to the reputation of the Employee or the
Employer.  This Section 6.1, in no way, shall be construed as prohibiting either
party hereto from responding truthfully to any question or interrogatory to
which such party is requested to respond.
 
7.
ACKNOWLEDGEMENT

 
7.1
The Employee hereby acknowledges that:

 
(a)
She has had sufficient time to review and consider this Agreement thoroughly;

 
(b)
She has read and understands the terms of this Agreement and her obligations
hereunder;

 
(c)
She has been given an opportunity to obtain independent legal advice, or such
other advice as she may desire, concerning the interpretation and effect of this
Agreement; and

 
(d)
She is entering this Agreement voluntarily and without any pressure from the
Employer.


 
4

--------------------------------------------------------------------------------

 
 
8.
MISCELLANEOUS

 
8.1           The headings in this Agreement are included solely for convenience
of reference and shall not affect the construction or interpretation hereof.
 
8.2           The parties hereto expressly agree that nothing in this Agreement
shall be construed as an admission of liability.
 
8.3           This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective heirs, trustees, administrators,
successors and assigns.
 
8.4           This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter of the termination of the
Employee’s employment with the Employer.  This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to such subject
matter and any rights which the Employee may have by reason of any such prior
agreements or by reason of the Employee’s employment with the Employer.  There
are no representations, warranties or agreements between the parties hereto in
connection with the subject matter of this Agreement, except as specifically set
forth in this Agreement.  No reliance is placed on any representation, opinion,
advice or assertion of fact made by the Employer or any of its officers,
directors, agents or employees to the Employee, except to the extent that the
same has been reduced to writing and included as a term of this
Agreement.  Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.
 
8.5           Each of the provisions contained in this Agreement is distinct and
severable, and a declaration of invalidity or unenforceability of any provision
or part thereof by a court of competent jurisdiction shall not affect the
validity or enforceability of any other provision hereof.
 
8.6           This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
 
8.7           This Agreement may be signed in counterparts and delivered by
facsimile transmission or other electronic means, and each of such counterparts
shall constitute an original document, and such counterparts, taken together,
shall constitute one and the same instrument.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
 

  OCCULOGIX, INC.              
By:
/s/ Elias Vamvakas
   
Elias Vamvakas
   
Chief Executive Officer



 

   
/s/ Suh Kim
Signature of Witness
 
Suh Kim
     
Name of Witness (please print)
   

 

6

--------------------------------------------------------------------------------